Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
The Amendment filed 11/24/21 has been entered. Claims 1-20 remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 5/24/21. 

Response to Arguments
Applicant's arguments filed 11/24/21 have been fully considered but they are not fully persuasive, however the rejections of claims 16-20 are withdrawn.
Regarding claims 16-20 Applicant asserts that the functional limitation of “the building having an exterior wall that provides a barrier against the external environment and includes a heated air opening disposed adjacent to a return air opening” and “a warm exhaust outlet duct formed through the heated air opening and a cool air inlet duct formed through the return air opening” is not provided.
Examiner asserts that Applicants arguments indicate that a building is required for the claim to be met along with the orientations provided and therefore the rejection is withdrawn. The arguments focus on features of the building not being present and not on the structure of the air conditioning system itself. It is unclear how the passages would be provided without the building. The device of Whitted would meet the claimed feature if considered as intended use, however as argued by Applicant since there are no passages through the building the prior art does not provide a reasonable combination to teach the limitations provided. As Applicant notes the body of the claim breathes life into the preamble of the claim especially because the building has a heated air opening per the 
Examiner acknowledges Applicant states a terminal disclaimer was provided, however one could not be located in the file wrapper as of this date.
Applicant asserts that a direct connection between the air handler unit and the canopies is not claimed.
Examiner asserts that direct connection is not recited and a connection is still present in the device of Whitted. 
Applicant asserts that Whitted is not capable of fitting within the electronic equipment cabinet housing. 
Examiner asserts that this feature is not claimed, that Whitted is used as a base reference, and that a change in size in order to combine devices is usually not considered patentable.
Applicant asserts that a singular air handling unit containing all of the cooling unit elements is not provided.
Examiner asserts this is provided as Applicant has provided in the claim an air handling unit is defined by multiple claim limitations. When these claim limitations are provided the air handling unit is provided.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7278273 to Whitted (Whitted) in view of U.S. PGPUB 20070094946 to Schoeny (Schoeny) and U.S. PGPUB 20110239683 to Czamara (Czamara).
Regarding claims 1, Whitted teaches an air conditioning apparatus comprising: an air handler unit containing (following objects are considered the air handling unit): a warm air intake opening for receiving warm air (duct and opening in 48b); a cool air outlet opening for emitting cool air (duct and opening of 48a); an exhaust air opening for emitting vented air (opening in 14 connected to 16); a heat exchange unit containing at least one exhaust fan that emits the vented air, thereby allowing return air to pass through a return opening (heat exchanger in 14, col.4  lines 1-5 and the blower is taught in Col. 7 line 60 – Col. 8 line 17 which in combination form the heat exchange unit); a condenser unit (16) which cools the filtered air to create cool air; and a direct cooling coil filled with a gas over (the coils of 16) the gas being circulated through a condenser disposed within a walled area (walls of 14) of the air conditioning apparatus (14); a plurality of condenser fans coupled to the direct cooling coil (coil in 16) and disposed on a condenser unit (16) top surface that emit heat from the direct cooling coil into the external environment in an upward direction (from 48a to 48b), thereby allowing gas within the direct cooling coil (over coil in 16) to cool and condense; a condenser canopy (canopy surrounding the top of 
Whitted is silent on an exhaust canopy connected to the air handler unit that covers the at least one exhaust fan and provides an opening through which the vented air will pass, the exhaust canopy further including a plurality of exhaust canopy louvers, the plurality of exhaust canopy louvers being controlled to open or close; a filter chamber configured to receive and filter the return air to provide filtered air, a condenser unit coupled to the filter chamber, at least one condenser fan that emits heat from the condenser unit; the condenser canopy further including a plurality of condenser canopy louvers, the plurality of condenser canopy louvers being controlled to open or close; and a cool air fan operable to push the cool air toward the cool air outlet opening.
Schoeny teaches an exhaust canopy connected to the air handler unit that covers the at least one exhaust fan and provides an opening through which the vented air will pass (52, it is connected because it will be part of the entire unit) to the external environment (Paragraph 0021). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Whitted with the teachings of Schoeny to provide an exhaust canopy connected to the air handler unit that covers the at least one exhaust fan and provides an opening through which the vented air will pass to the external environment. Doing so would prevent the external environment from contaminating the duct.
Czamara teaches the exhaust canopy further including a plurality of louvers (174, Fig. 2), the plurality of louvers (174) being controlled (by 316) to (1) open or close; a filter chamber (320); the condenser canopy (housing overhanging at 202) further including a plurality of condenser louvers (204), the plurality of condenser louvers being controlled (by 316, Paragraph 0062) to (1) open or close and at 
Regarding claim 2, Whitted is silent on an outlet damper operable to control an amount of the cool air delivered from the condenser unit to the cool air outlet opening. 
Czamara teaches an outlet damper (164) operable to control an amount of the cooled air delivered from the air cooling area to the cool air inlet duct (Paragraph 0055). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Whitted with the teachings of Czamara to provide an outlet damper operable to control an amount of the cool air delivered from the condenser unit to the cool air outlet opening. Doing so would allow the device to have automatic control of the mixed air based on a measurement for more efficiency and remove impurities from the compressed air for better quality of air for workers
Regarding claim 3, the modified device Whitted teaches wherein the heat exchange unit is disposed above the filter chamber and the condenser unit (16), and wherein the top surface of the condenser unit is adjacent to the top surface of the heat exchange unit (heat exchanger in 14, Col 4 lines 
Regarding claim 5, Whitted is silent on a control system, the control system operable to automatically control each of the plurality of exhaust canopy louvers and the plurality of condenser canopy louvers in dependence on a predetermined noise profile and precipitation signals from a precipitation sensor.
Czamara teaches a control system, the control system operable to automatically control each of the plurality of exhaust canopy louvers and the plurality of condenser canopy louvers in dependence on a predetermined noise profile and precipitation signals from a precipitation sensor (316, Paragraph 0062, 174 opens and closes based on air flow and noise). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Whitted with the teachings of Czamara to provide a control system, the control system operable to automatically control each of the plurality of exhaust canopy louvers and the plurality of condenser canopy louvers in dependence on a predetermined noise profile and precipitation signals from a precipitation sensor. Doing so would allow the device to have automatic control of the mixed air based on a measurement for more efficiency and remove impurities from the compressed air for better quality of air for workers
Regarding claim 6, Whitted is silent on wherein the plurality of exhaust canopy louvers and the plurality of condenser canopy louvers are controlled to operate in the same manner and thereby be maintained in a same relative position.
Czamara teaches wherein the plurality of exhaust canopy louvers and the plurality of condenser canopy louvers are controlled to operate in the same manner and thereby be maintained in a same relative position (Paragraphs 0050, 0051, and 0062 disclose opening and closing dampers which at least when they are closed are maintained in the same relative position. Additionally in its normal use the louvers would be maintained in the same relative position). It would have been obvious to one of 
Regarding claim 7, the modified device of Whitted teaches wherein the control system is further operable to automatically control each of the at least one exhaust fan, a return damper, an outside air damper, the condenser unit, a bypass damper, the cool air fan, and the outlet damper (control disclosed throughout the specification of Whitted and Czamara).
Regarding claim 8, Whitted is silent on the exhaust canopy and the condenser canopy are each made of metal.
Schoeny teaches the exhaust canopy (52) and the condenser canopy are each made of metal (Paragraph 0021). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Whitted with the teachings of Schoeny to provide the exhaust canopy and the condenser canopy are each made of metal. Doing so would prevent the external environment from contaminating the duct.
Regarding claim 9, Whitted is silent on the first housing is attachable to and detachable from the second housing.
Czamara teaches the first housing is attachable to and detachable from the second housing using bolts (para.0071). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Whitted with the teachings of Czamara to provide wherein the first housing is attachable to and detachable from the second housing. Doing so would provide a more stable structure.

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitted in view of Schoeny, Czamara, and U.S. PGPUB 20100051563 to Schreiber (Schreiber).
Regarding claim 12, Whitted is silent on wherein the warm air intake opening and the cool air outlet opening connect with the exterior wall of a building. 
Schreiber teaches wherein the warm air intake opening and the cool air outlet opening connect with the exterior wall of a building (Paragraph 0016 and inlets and outlets 70, Figure 3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Whitted with the teachings of Scheiber to provide wherein the warm air intake opening and the cool air outlet opening connect with the exterior wall of a building. Doing so would allow for additional heat exchange in the device and for optional placements outside.
Regarding claim 13, Whitted is silent on wherein the air conditioning apparatus is disposed in an outdoor environment. 
Schreiber teaches wherein the air conditioning apparatus is disposed in an outdoor environment (Paragraph 0016 and inlets and outlets 70, Figure 3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Whitted with the teachings of Scheiber to provide wherein the air conditioning apparatus is disposed in an outdoor environment. Doing so would allow for additional heat exchange in the device and for optional placements outside.
Regarding claim 14, Whitted is silent on wherein the at least one exhaust fan emits the vented air into the outdoor environment. 
Schreiber teaches wherein the at least one exhaust fan emits the vented air into the outdoor environment (Paragraph 0016 and inlets and outlets 70, Figure 3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Whitted with the teachings of Scheiber to provide wherein the at least one exhaust fan emits the vented air into the outdoor environment. Doing so would allow for additional heat exchange in the device and for optional placements outside.
Regarding claim 15, Whitted is silent on wherein the at least one condenser fan emits heat from the condenser unit into the outdoor environment.
Schreiber teaches wherein the at least one condenser fan emits heat from the condenser unit into the outdoor environment (Paragraph 0016 and inlets and outlets 70, Figure 3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Whitted with the teachings of Scheiber to provide wherein the at least one condenser fan emits heat from the condenser unit into the outdoor environment. Doing so would allow for additional heat exchange in the device and for optional placements outside.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over 10888034.
Claims 1, 2, 16, and 17 read on claim 1 of 9693486 and claim 1 of 10888034.
Claim 3 reads on claim 1 of 9693486 and claim 1 of 10888034.
Claim 4 reads on claim 2 of 9693486 and claim 2 of 10888034.
Claim 5 and 18 reads on claim 3 of 9693486 and claims 7 and 14 of 10888034.
Claims 6 and 19 read on claim 4 of 9693486 and claim 8 of 10888034.
Claims 7 and 20 read on claim 5 of 9693486 and claim 9 of 10888034.
Claims 8 reads on claim 6 of 9693486 and claim 10 of 10888034.
Claim 9 reads on claim 8 of 9693486 and claim 4 of 10888034.
Claim 10 reads on claim 9 of 9693486 and claim 5 of 10888034.
Claim 11 reads on claim 10 of 9693486 and claim 6 of 10888034.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        1/5/22